 1    LAW OFFICE OF DALE K. GALIPO                  LONGYEAR, O’DEA & LAVRA, LLP
      DALE K. GALIPO, SBN 144074                    VAN LONGYEAR, CSB No. 84189
 2    MELANIE T. PARTOW, SBN 254843                 3620 American River Drive, Suite 230
      21800 Burbank Blvd., Suite 310                Sacramento, CA 95864
 3    Woodland Hills, CA 91367                      Phone: (916) 974-8500
      Telephone: (818) 347-3333                     Facsimile: (916) 974-8510
 4    Facsimile: (818) 347-4118
 5    LAW OFFICE OF STEWART KATZ                    HORVITZ & LEVY LLP
 6    STEWART KATZ, SBN 127425                      DANIEL J. GONZALEZ, CSB 73623
      555 University Avenue, Suite 270              3601 West Olive Avenue, 8th Floor
 7    Sacramento, California 95825                  Burbank, California 91505-4681
      Telephone: (916) 444-5678                     (818) 995-0800 • FAX: (844) 497-6592
 8
      MOSELEY COLLINS LAW                           Attorneys for Defendants
 9
      A Professional Law Corporation
10    MOSELEY C. COLLINS, III, SBN 92460
      1180 Iron Point Rd., Suite 180
11
      Folsom, CA 95630
12    Telephone: (916) 444-4444

13    Attorneys for Plaintiffs

14
                                  UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16
           Estate of JOHNATHAN ROSE, deceased, by
17                                                            NO. 2:13-CV-01339-TLN-EFB
           and through his parents THEODORE MILTON
18         ROSE and KAREN ROSE, as successors in
           interest; THEODORE MILTON ROSE,
19         Individually; and KAREN ROSE, individually.        STIPULATION FOR DISMISSAL;
                                                              ORDER
20
                           Plaintiffs,
21
                  vs.
22
23         COUNTY OF SACRAMENTO and
           Sacramento County Sheriff’s Department
24         Deputy DAVID McENTIRE (Badge #1356),
25
                       Defendants.
26         _________________________________/
27
     ///
28


     Stipulation for Dismissal; [Proposed] Order                                           1
 1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2           IT IS HEREBY STIPULATED and agreed by and between Plaintiffs Estate of
 3   JOHNATHAN ROSE, deceased, by and through his parents THEODORE MILTON ROSE
 4   (through KAREN ROSE, THEODORE ALTON ROSE, III, and TIFFANY ELAINE ROSE,
 5   pursuant to the Court’s Order ECF No. 151) as successors in interest, and KAREN ROSE,
 6   individually, and defendants COUNTY OF SACRAMENTO and Sacramento County
 7   Sheriff’s Department Deputy DAVID McENTIRE (Badge #1356), by and through their
 8   undersigned counsel, that this action be dismissed in its entirety with prejudice, pursuant to
 9   Rule 41(a)(2) of the Federal Rules of Civil Procedure.
10           IT IS FURTHER STIPULATED that the case has settled in full pursuant to the terms
11   of the settlement agreement.
12
     Dated: December 6, 2018                       LAW OFFICE OF STEWART KATZ
13
14                                                 /s/ Stewart Katz
                                                   STEWART KATZ
15                                                 Attorneys for Plaintiffs
16
17   Dated: December 6, 2018                       LAW OFFICE OF DALE K. GALIPO
18
                                                   /s/ Dale K. Galipo
19                                                 DALE K. GALIPO
                                                   MELANIE T. PARTOW
20                                                 Attorneys for Plaintiffs
21
     Dated: December 6, 2018                       MOSELEY COLLINS LAW
22
                                                   /s/ Moseley C. Collins, III
23
                                                   MOSELEY C. COLLINS, III
24                                                 Attorneys for Plaintiffs
25
26   Dated: December 6, 2018                       LONGYEAR, O’DEA & LAVRA, LLP

27                                                 /s/ Van Longyear
                                                   Van Longyear
28                                                 Attorneys for Defendants

     Stipulation for Dismissal; [Proposed] Order                                               2
 1
                                                    ORDER
 2
     IT IS SO ORDERED.
 3
 4
     Dated: December 18, 2018
 5
 6
 7
 8                                                 Troy L. Nunley
                                                   United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulation for Dismissal; [Proposed] Order                                  3
